[Cite as Serdy v. Serdy, 2013-Ohio-5532.]

                              STATE OF OHIO, NOBLE COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


MISTY SERDY,                                  )
                                              )    CASE NO.    13 NO 400
        PETITIONER-APPELLEE,                  )
                                              )
VS.                                           )    OPINION
                                              )
JEROME SERDY,                                 )
                                              )
        RESPONDENT-APPELLANT.                 )


CHARACTER OF PROCEEDINGS:                          Civil Appeal from Common Pleas Court,
                                                   Domestic Relations Division, Case No.
                                                   213-0026.


JUDGMENT:                                          Affirmed.


APPEARANCES:
For Petitioner-Appellee:                           Attorney Robert Henry
                                                   Southeastern Ohio Legal Services
                                                   472 2nd Street
                                                   Marietta, Ohio 45750

For Respondent-Appellant:                          Attorney Margaret Boyd LaPlante
                                                   139 West 8th Street
                                                   P.O. Box 640
                                                   Cambridge, Ohio 43725


JUDGES:
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite
Hon. Mary DeGenaro

                                                   Dated: December 9, 2013
[Cite as Serdy v. Serdy, 2013-Ohio-5532.]
VUKOVICH, J.


        {¶1}     Respondent-appellant Jerome Serdy appeals the decision of the Noble
County Common Pleas Court granting a five-year civil protection order as requested
by petitioner-appellee Misty Serdy.          He urges that the court’s decision was not
supported by a preponderance of competent and credible evidence.                For the
following reasons, the trial court’s decision is upheld.
                                   STATEMENT OF THE CASE
        {¶2}     The parties were married and had three children aged 14, 12 and 9 at
the time of the dispute. On December 31, 2012 at 7:00 p.m., the police were called
to the marital residence by the wife after appellant took out a shotgun and some
shells and threatened to kill himself and burn down a camping cabin they had built.
When police arrived, appellant had left the residence. They found him in his car in
the wife’s parents’ driveway; he had a shotgun and two shotgun shells in the vehicle.
        {¶3}     On February 11, 2013, the wife filed a petition for a domestic violence
civil protection order under R.C. 3113.31. Where the form petition asked for the acts
engaged in by the respondent, the wife wrote that: she left on December 31 because
appellant had a shotgun and said he was going to kill himself; since then, he had
been texting, calling and coming to the house; and she and her children were fearful
that he will harm one of them if he comes into the house. The trial court granted an
ex parte restraining order that day.
        {¶4}     A full hearing on the petition proceeded on February 20, 2013, where
appellant appeared with counsel and the wife acted pro se. The wife testified that
they had been arguing for the past couple years since he lost his job. She explained
that they were home on New Year’s Eve with the two younger children when
appellant told her she was going to be a rich widow. (Tr. 18). He then retrieved a
shotgun and shotgun shells.
        {¶5}     She testified that her first thought was that she needed to get her
children and hide them. She took the two children into a bathroom, locked the door,
and turned out the lights.           She then pushed the screen out of the window and
instructed her children that if appellant tried to enter, she would lower the kids to the
                                                                                     -2-

ground and they were to run without looking back. She said they were scared to
death. The wife then called 911 and told them about appellant’s suicide threat and
his threat to burn down their camping cabin (which she “love[s] very dearly”). (Tr. 19,
26).
       {¶6}   She explained that it took police almost 20 minutes to arrive due to
snow. When they arrived, she called to them from the window and refused to come
out until they ensured appellant was gone. When advised that his vehicle was gone,
she opened the door for the officers. (Tr. 19). One officer stayed with her while
others searched for appellant. The officer kept the lights off in case appellant came
home. The wife testified that she was scared while they waited. (Tr. 20).
       {¶7}   She testified that the police found appellant in the driveway at her
parents’ house with an unloaded shotgun in the backseat and two shotgun shells in
the front cup holder.    (Tr. 19-20).    Appellant was brought to a hospital for a
psychiatric evaluation, and the police contacted a domestic violence worker who
placed the wife and children in a hotel for two nights. Thereafter, they stayed with
friends. (Tr. 20). When the detective asked her about filing for a protection order,
she stated that she wanted to get things in order and do it later. (Tr. 26). After a
couple weeks, appellant moved out, and she and the children moved back into the
house.   She changed all of the locks.      She testified that she has a 45 minute
recording on her phone wherein appellant demanded a house key. She refused and
told him that she felt threatened by him due to the involvement of the shotgun. (Tr.
25).
       {¶8}   The wife also testified that appellant began texting her incessantly. (Tr.
21-23). She testified that she told him to stop texting her and that she asked the
Sheriff to tell him to stop as well, which worked for only two days. (Tr. 29). When
defense counsel asked if she complied with a subpoena to bring the parties’ phone
records since New Year’s Eve, she produced some records and noted how many
pages were involved in just a couple of days. (Tr. 22-23, 28). She explained that she
had no money, her printer was broken, and thus, she could not print what would
                                                                                       -3-

probably amount to 400 pages of texts and phone calls. (Tr. 22-23). She offered to
log into the account on her laptop to show the defense the records. (Tr. 22).
       {¶9}   The wife expressed concern that two different vehicles drove down her
lane since the temporary restraining order. She said that she set up surveillance
cameras as a result. (Tr. 24). She also hung sheets on the windows for fear that he
will be looking in, also expressing fear that appellant can still get his hands on guns
and that he took an axe with him when he left. (Tr. 56). She noted that appellant
attended their child’s basketball game since the temporary order, but the Sheriff told
her that she should not have gone if she thought he would be there with their child.
(Tr. 24). She also related that a friend drove her to a basketball game and that he
had his tires slashed after leaving it that night at a park-and-ride. (Tr. 29-30). This
friend had been staying at her house “for protection” because appellant kept texting
her and she believed “he was coming down my lane.” (Tr. 30). She stated that, as a
result of all this, she was scared for her life. (Tr. 56-57).
       {¶10} On cross-examination, it was elicited that the wife drove 65 miles with
appellant to a child’s basketball game since the New Year’s Eve incident. (Tr. 26-
27). She explained that it was for her daughter and that she had no gas money. She
was asked if she brought appellant food to eat at his father’s house, and she
answered that she used her food stamps to buy him food and she dropped it off while
bringing her children over for visitation. She also noted that when he dropped by
without her assent with firewood, she kept the doors locked. (Tr. 27). She reasoned
that when a person grabs a shotgun, one experiences a fear to run away from them
not toward them. (Tr. 57).
       {¶11} The wife’s sister testified briefly about an overnight visit to their camping
cabin two years prior. She stated that they were at the cabin with their children when
appellant burst in unannounced and stomped on the wife’s hand while trying to get
her phone. (Tr. 3-4). She testified that the couple then argued for four hours. (Tr. 4).
       {¶12} The parties’ oldest child testified that when the three children visit with
their father, he continually asks questions about their mother. (Tr. 6). She explained
how appellant told her a long story about his life, while crying and bashing his head
                                                                                      -4-

on the table. She said he was squeezing her hand and would not let her go. (Tr. 7).
The child had a tape of the four-hour-long conversation on her phone. (Tr. 6-8). On
the portion played to the court, appellant told his daughter about past child support
he paid for other children, complained about previously losing his “fucking job,” talked
about feeling useless, and spoke of how he is more than 20 years older than her
mother. He even told his daughter that everyone looks at her mother, that people
“look at her crotch”, and that “they all want to fuck her,” while insisting “your mother
loves me.” (Tr. 12-14). He also stated, “I tried to be stupid with a fucking gun, it all
backfired.” (Tr. 14). He then told his daughter that they had talked about a double
grave and how he did not want a single grave but instead wanted his wife buried
beside him; he then qualified this with “sometime, whenever, 30, 40 years from now,
40 years.” (Tr. 15).
       {¶13} The defense called to the stand the detective who had to provide four-
wheel drive transportation for the police officers to get to the Serdy residence on New
Year’s Eve as a result of the snow. He noted that when they arrived, there was no
answer at the door but the wife was yelling to them from the bathroom window as she
was not sure if appellant was still present. (Tr. 32). He related that the wife told
appellant that she wanted to split up at which point appellant took the shotgun from a
rack and said he would burn the cabin and then shoot himself there. (Tr. 33). He
explained that he found appellant in the wife’s parents’ drive with the shotgun in the
backseat. (Tr. 33). Appellant told him that he threatened to kill himself in order to get
his wife’s attention to see if she cared. Tr. 33).
       {¶14} Several firearms were taken from the residence the night of the
incident; he believed that one gun was returned to the wife and the rest went to
appellant’s brother. (Tr. 34). The day after the incident, the wife asked the detective
to retrieve the children’s school bags from the house, the detective recommended
that she file for a protection order if she was scared, and she advised that she was
not ready to do that yet. (Tr. 34). She also revealed that there might be more guns
in a safe in the basement, which belonged to a brother. (Tr. 35).
                                                                                       -5-

      {¶15} Some deputies testified that they believed the wife reported to 911 that
appellant had already left the residence and that appellant said that his wife would be
a rich widow by morning. (Tr. 37-38, 42). The deputy who stayed at the house
during the search for appellant opined that the wife and children were very stressed
and the wife was in fear that he might return. (Tr. 42). No charges were filed against
appellant.
      {¶16} The defense called a Children’s Services caseworker to the stand. She
testified to receiving a report of neglect on January 9, 2013 (apparently as a result of
the incident). The caseworker contacted the wife, who responded to the complaint by
denying that there was a threat of harm to herself or the children when appellant
retrieved the shotgun. (Tr. 43). On January 28, the wife again denied that there was
a threat of harm to them due to the shotgun incident, and the children concurred.
The caseworker noted that although the wife denied there was a threat, the wife had
taken measures to protect herself after the incident, including changing the locks on
all of the doors. (Tr. 44-45). After she interviewed appellant, she closed the case.
      {¶17} Appellant then testified that on New Year’s Eve, he noticed his wife
putting make-up on and asked where she was going. She said stated that she was
going to a party. Appellant testified that she said that he does not “own” her and that
she admitted she had a boyfriend. (Tr. 46). When he told her he loved her, she told
him the marriage was over.
      {¶18} Appellant explained that he remembered that once (when he was going
to approach someone who threatened him) his wife begged him not to go because
she loved him. So, he claimed he was testing her to see if she was serious about
leaving him, hoping she would run after him. He took the shotgun and some shells
and went out the door saying, “you may or may not be a rich widow in the morning”
and “I’m leaving.” He threw the gun in the back of the car and the shells in the front
and went to speak to her father. (Tr. 27). He stated that he was released from the
psychiatric ward after two hours. He also testified that he could never harm his wife
and children and that he did not knowingly threaten to harm her. (Tr. 48).
                                                                                      -6-

       {¶19} He testified that after the incident, his family stayed in an unknown
location for 15 days during which he called and texted to ask them to come home.
(Tr. 48). He then moved into his father’s house so that she could move back in.
Appellant testified that his wife has since called him to clean the chimney, take out
the trash, and to bring firewood into the garage. (Tr. 49). He stated he sat at their
home talking to his children ten times since he moved out, and she came to his
father’s house to help him rearrange and clean. (Tr. 50).
       {¶20} In emphasizing that they drove to a basketball game together, appellant
made reference to meeting at a park-and-ride. (Tr. 51). He stated that the calling
and texting back and forth was mutual and he was trying to reconcile. (Tr. 51-52).
Appellant denied slashing anyone’s tires, denied that the police contacted him on the
matter, and stated that he was probably at work that night as he works 10:00 p.m.
until 6:00 a.m. (Tr. 53). Notably, the wife had testified that the police contacted
appellant about the tires, and when asked why she felt imminent physical harm
regarding the tires, she responded, “Because I’m not stupid and I know who slashed
the tires.” (Tr. 30).
       {¶21} At the end of the hearing, the trial court granted a full civil protection
order for the maximum period of five years, which included a 500-foot restriction and
a prohibition against the possession of deadly weapons. An exception was provided
so that appellant could attend the children’s extracurricular events, and visitation with
the children was to be arranged through his brother rather than direct contact. The
husband filed a timely notice of appeal from that February 20, 2013 order.
                              ASSIGNMENT OF ERROR
       {¶22} Appellant’s sole assignment of error provides:
       {¶23} “THE DECISION OF THE COURT WAS AGAINST THE MANIFEST
WEIGHT OF THE EVIDENCE, AND THE COURT’S DECISION CONSTITUTED AN
ABUSE OF DISCRETION.”
       {¶24} Appellant argues that the judgment was contrary to the manifest weight
of the evidence and unreasonable, urging that there was not credible evidence that
the wife was in imminent danger of domestic violence and there was no threat of
                                                                                        -7-

force. He states that there was no evidence that he slashed her friend’s tires and
posits that the New Year’s Eve incident was not threatening since they
communicated thereafter and she denied a threat to the caseworker.                He also
contends that the trial court abused its discretion by focusing on the wife’s subjective
state of mind in its comments after the hearing.
       {¶25} The domestic violence civil protection order provided for in R.C.
3113.31 is filed (for an adult) in the domestic relations court but is filed in the general
division where (as here) the county does not have a domestic relations division. R.C.
3113.31(A)(2)(c).   The petition shall contain or state:      (1) an allegation that the
respondent engaged in domestic violence against a family or household member of
the respondent, including a description of the nature and extent of the domestic
violence; (2) the relationship of the respondent to the petitioner, and to the victim if
other than the petitioner; and (3) a request for relief under this section.           R.C.
3113.31(C)(1)-(3). The petitioner's right to relief is not affected by the petitioner's
leaving the residence or household to avoid further domestic violence.                R.C.
3113.31(B).
       {¶26} The applicable domestic violence referred to in this statute involves
placing a family or household member in fear of imminent serious physical harm by
the threat of force. R.C. 3113.31(A)(1)(a)-(b). When granting a civil protection order
under R.C. 3113.31, the trial court must find by a preponderance of the evidence that
the petitioner (or a family or household member) is in danger of domestic violence.
Felton v. Felton, 79 Ohio St.3d 34, 42, 679 N.E.2d 672 (1997). Preponderance of the
evidence is defined as the greater weight of the evidence or as evidence that leads
the trier of fact to find that the existence of the contested fact is more probable than
its nonexistence. State v. Stumpf, 32 Ohio St.3d 95, 102, 512 N.E.2d 598 (1987).
       {¶27} As aforementioned, appellant mentions abuse of discretion and weight
of the evidence in his arguments. The precise standard of review of a protection
order on appeal depends upon the challenge being made. For instance, an abuse of
discretion standard of review is employed if the challenge concerns the scope of the
order. Williams v. Hupp, 7th Dist. No. 10MA112, 2011-Ohio-3403, ¶ 21; Caban v.
                                                                                        -8-

Ransome, 7th Dist. No. 08MA36, 2009-Ohio-1034, ¶ 7.                See also McBride v.
McBride, 12th Dist. No. CA2011-0-061, 2012-Ohio-2146, ¶ 10; Abuhamda-Silman v.
Silman, 161 Ohio App.3d 541, 2005-Ohio-2836, 831 N.E.2d 453, ¶ 9 (8th Dist.).
       {¶28} Appellant does not challenge the scope of the order here. Rather, he
essentially asserts that the trial court applied the wrong legal test, and he then
argues that there was not a preponderance of competent, credible evidence to
support the order and thus the order is contrary to the manifest weight of the
evidence. Thus, after reviewing the claim regarding the trial court’s findings and
conclusions, we must conduct a typical weight of the evidence review. Id.
       {¶29} Weight of the evidence concerns “the inclination of the greater amount
of credible evidence” supporting one side over the other. Eastley v. Volkman, 132
Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 12, 17, applying State v.
Thompkins, 78 Ohio St.3d 380, 678 N.E.2d 541 (1997). “Weight is not a question of
mathematics, but depends on its effect in inducing belief.” Eastley, 132 Ohio St.3d
32 at ¶ 12. A reversal on weight of the evidence is ordered only in exceptional
circumstances. Thompkins, 78 Ohio St.3d at 387.
       {¶30} To reverse on weight of the evidence, the appellate court would have to
find that the trier of fact clearly lost its way in resolving conflicts in the evidence and
created a manifest miscarriage of justice.       Id.   We note here that circumstantial
evidence and direct evidence inherently possess the same probative value. State v.
Jenks, 61 Ohio St.3d 259, 274, 574 N.E.2d 492(1991).
       {¶31} In weighing the evidence, the court of appeals must always be mindful
that every reasonable presumption must be made in favor of the finder of fact.
Eastley, 132 Ohio St.3d 328 at ¶ 21, citing Seasons Coal Co., Inc. v. Cleveland, 10
Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984), fn. 3. It is the fact-finder who is best able
to weigh the evidence and judge the credibility of witnesses by viewing the
demeanor, voice inflections, eye movements, and gestures of the witnesses testifying
before it. See Seasons Coal, 10 Ohio St.3d at 80; State v. DeHass, 10 Ohio St.2d
230, 231, 227 N.E.2d 212 (1967). We thus proceed under the theory that when there
are two fairly reasonable views of the evidence or two conflicting versions of events,
                                                                                          -9-

neither of which is unbelievable, it is not our province to choose which one should be
believed. State v. Gore, 131 Ohio App.3d 197, 201, 722 N.E.2d 125 (7th Dist.1999).
         {¶32} It has been stated that where the threat is not explicit, the critical inquiry
is whether a reasonable person would fear imminent serious physical harm due to
the respondent’s acts or conduct. Bruner v. Bruner, 7th Dist. No. 99CA285 (Sept. 22,
2000). The petitioner’s history with the respondent is one relevant consideration in
determining the reasonableness of the fear felt by the petitioner. Id.; Solomon v.
Solomon, 157 Ohio App.3d 807, 813 N.E.2d 918, 2004-Ohio-2486, ¶ 27 (7th Dist.).
The assessment involves both subjective and objective components.                Martauz v.
Martauz, 7th Dist. No. 08MA135, 2009-Ohio-2642, ¶ 40.                  See also Smith v.
Burroughs, 3d Dist. No. 16-09-03, 2010-Ohio-4806, ¶ 16.
         {¶33} Thus, contrary to appellant’s first suggestion, the trial court properly
referred to the wife’s subjective state of mind as a factor in its decision. Although the
trial court made much of her subjective belief that she was in danger, the court did
not suggest that the subjective component was the sole test.
         {¶34} At the end of the hearing, the court stated on the record that the wife
had to convince the court by a preponderance of the evidence that she was in danger
of domestic violence. The court said that prior violence was not required, that a
threat was sufficient, that prior evaluated events need not be recent, and that the
victim’s fear (not the respondent’s intent) was at issue.            (Tr. 58).   The judge
expressed that he was troubled with the introduction of a gun into the argument. The
court pointed to the officer’s testimony that the wife and children were terrified that
night.
         {¶35} The court then stated that what tipped the scales here was the wife’s
subjective state of mind. (Tr. 59). Contrary to appellant’s suggestion, this is not
equivalent to saying that her subjective belief was the only factor considered. Rather,
it was a statement regarding the wife’s credibility and an expression regarding the
final consideration in the balancing of the two scales on each side of the case. The
trial court clearly considered the totality of the circumstances in this case, and its
statements on the record do not evince improper statements of law.
                                                                                    -10-

       {¶36} The trial court heard the testimony and believed the wife’s claim that
she feared for her safety as a result of the combination of various events and
circumstances. Such expressions of fear are a matter of credibility best left for the
trial judge who was able to witness her voice inflection, gestures, demeanor, etc. as
she testified and presented her case pro se. See Seasons Coal, 10 Ohio St.3d at 80.
The remaining focus on appeal turns on whether the wife’s fear was reasonable. See
Martauz, 7th Dist. No. 08MA135 at ¶ 41.
       {¶37} We cannot conclude that no reasonable person would fear for their own
and/or their family’s safety where after learning the marriage was over, a husband
threatens to burn down your cabin and to kill himself and then grabs a shotgun and
more than one shell for that gun. Initially, we note that his act of holding a gun and
declaring that he is going to kill himself presented a real threat to the safety of those
around him. There are reasonable concerns of stray bullets from a person in that
state of mind. Someone (including one of his children) could attempt to stop him
from leaving (which is just what he admittedly wished his wife would do) and grab the
arm holding the gun. He suggested he loaded the shells into the gun as it was
unloaded when the police confiscated it, but this need not be accepted as true and
the gun may have already (purposely or accidentally) contained a shell when he
grabbed it.
       {¶38} Next, we note that appellant’s own testimony was that he told his wife
that she “may or may not be a rich widow in the morning.” This could suggest not
only a dangerously unstable emotional state of impending suicide but could also be
interpreted to mean that she may or may not be alive in the morning to collect on his
death. In any event, threats of suicide, arson (albeit of another structure), and an
accompanying retrieval of a weapon and ammunition while in the house with one’s
newly estranged wife and one’s children cannot be taken lightly and need not be
seen unequivocally as purely self-threatening behavior. Such behavior is cause for
great concern.    In today’s world of escalating murder-suicide domestic events, a
reasonable person could rationally fear for her life in that same situation.
                                                                                   -11-

         {¶39} The wife’s fear is supported by her acts of locking herself and her
children in the bathroom and turning off the lights, formulating an escape route for the
children that involved her lowering them out of a window with instructions to run
without looking back, calling 911, remaining locked in the bathroom with her children
for nearly 20 minutes, and asking police to ensure appellant was gone prior to
alighting from the bathroom. An officer’s testimony confirmed her apparent fear that
night.
         {¶40} A detective also apparently believed that the wife was fearful of her
safety as he testified that he advised her to seek a protection order when she came
to the police station a few days after the event to seek assistance retrieving items for
the children from the house.        When so advised, her answer to the detective
suggested that she would soon but was not ready yet. Notably, she took a domestic
violence worker up on the offer of a hotel room for two nights and then spent two
weeks at a location undisclosed to appellant. Thus, she went into hiding for more
than two weeks after the incident. She then did not return to the house until he
moved out. At that point, she changed the locks and refused to provide him with a
key, notwithstanding his adamant demands to do so.
         {¶41} Although she denied that she or the children were in danger to a
Children’s Services caseworker, this was in response to an investigation that her
children were suffering from neglect as a result of the incident. As aforementioned, a
responding police officer witnessed and believed her fear that night.         And, she
advised the caseworker that she changed the locks at the house. After doing so,
appellant tried to demand the keys from her. She believed that appellant slashed her
male friend’s tires and that he pulled into her driveway after the temporary order,
prompting her to have a surveillance camera installed. She also hung sheets on her
windows.
         {¶42} Had the wife sought the order closer in time to the main event, the case
would not be a close one. However, merely because she did not seek the protection
order right away does not preclude her from seeking protection six weeks later. This
was a consideration for the fact-finder, who heard evidence showing her continued
                                                                                   -12-

fear and explaining her rationale. She sought help from the authorities immediately
on New Year’s Eve. She ensured that multiple weapons were confiscated that night
and supplemented her report days later when she remembered where other weapons
were stored. She stayed at undisclosed locations for more than two weeks right after
the incident. She advised the court that she tried to be nice, but appellant pushed
her to the limit. Essentially, she was holding on to hope that her children’s father
would accept the situation regarding their marital separation and that she would not
need to resort to court proceedings against him. Instead, she was then faced with
unwanted visits, multiple phone calls, and allegedly incessant texts, resulting in a
decision to ask the Sheriff to tell appellant to stop, which worked at first.
       {¶43} Moreover, appellant’s decision-making was called into question again
when he rambled to their 14-year-old daughter (seemingly in the presence of the two
younger children) for an inordinate amount of time while making inappropriate
comments throughout the monologue (“Everywhere she goes guys look at her. * * *
They look at her crotch” and “she’s a piece of (inaudible) ass to them”), engaging in
acts of self-injurious behavior (bashing his head against the table), and squeezing
the child’s wrist so that she could not leave the kitchen table for hours. He also made
worrisome comments about double graves. A rational person could fear for their
safety upon learning of and then listening to a recording of appellant’s litany recorded
by her daughter in combination with the other circumstances, including the shotgun
incident.
       {¶44} The trial court was faced with the task of weighing the evidence and the
reasonable inferences to be drawn therefrom and judging the credibility of the wife
and appellant. Appellant testified that he did not threaten anyone but himself and
that he was lying when he threatened suicide and arson. He testified that he did not
slash the wife’s friend’s tires. The wife set forth her concerns and her evidence. The
trial court heard and saw the various testimonial indicators of truthfulness and
sincerity, including demeanor, gestures, voice inflection, and eye movements.      The
trial court also heard the recording portraying appellant’s state of mind during his
visitation with his children, which recording was preserved for this court only through
                                                                                  -13-

transcription. We do not substitute our judgment for that of the fact-finder or reweigh
the evidence except in extraordinary circumstances where there has been a manifest
miscarriage of justice.
       {¶45} Although the wife’s case could have been better presented had she
retained an attorney to question herself and the other witnesses, we conclude that a
rational trier of fact can find that she presented credible evidence which caused her
and could cause a reasonable person to feel threatened with imminent serious
physical harm. Even though some rational fact-finder could find that the wife’s fears
were unfounded, another rational fact-finder could conclude that her fears were
reasonable under the totality of the circumstances of the case.        Upon carefully
reviewing the record, we conclude that the trial court’s decision to grant a protection
order was not contrary to the manifest weight of the evidence.
       {¶46} For the foregoing reasons, the judgment of the trial court is hereby
affirmed.



Waite, J., concurs.
DeGenaro, P.J., concurs.